Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	The Applicant’s drawings, specification, and claims filed on 07/24/19 have been fully considered. This action is the first, non-final Office Action for this application.  Claims 1-20 are pending and examined below.

Drawings
2.	The drawings are objected to because Figures 1A, 1B, 4A, 4B, 4C, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17 are illegible and/or the print is too small and pixelated to easily assimilate the information. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the 

The Examiner respectfully requests corrected, formal drawings to facilitate full understanding and proper examination of the application.  The objection to the drawings will not be held in abeyance.  If corrected drawings are not received in the next response from the Applicant, the Applicant’s response will be considered non-responsive.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a system and method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a system and method (i.e., a series of steps or process) for "multi-modal-based generation of settlement instructions (Specification, Par [0003]).  The method is accomplished using a system of generic computing components (i.e., a computer system comprising one or more processors) executing computer program instructions.

Independent Claim 1 recites:
execute a projected environment corresponding to a projected mode;
emulate a portfolio of a live environment in the projected environment, the live environment corresponding to a live mode;
generate, based on the emulated portfolio, a target portfolio in the projected environment; …
perform partial synchronization between the target portfolio of the projected environment and the portfolio of the live environment such that (i) a first subset of changes to the portfolio of the live environment are reflected in the target portfolio of the projected environment and (ii) a second subset of changes to the portfolio of the live environment are not reflected in the target portfolio of the projected environment;
update, subsequent to the partial synchronization, the target portfolio of the projected environment such that the update of the target portfolio accounts for the first subset of changes and does not account for the second subset of changes; and
generate, subsequent to the update of the target portfolio, settlement instructions with respect to the portfolio of the live environment based on (i) differences between the target portfolio of the projected environment and the portfolio of the live environment and (ii) a collateral preference schedule.

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  The claims recite a Fundamental Economic Principle of comparing an actual portfolio to a target portfolio and generating settlement instructions to bring the two into a desired alignment.  The settlement instructions are generated for the purpose of "collateral 

	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "a computer system comprising one or more processors" to perform the steps of: executing a projected environment/mode; emulating a portfolio of a live environment in the projected environment; generating a target portfolio in the projected environment; performing partial synchronization between the target portfolio and the portfolio of the live environment; updating the target portfolio; and generating settlement 

The Examiner has interpreted the following steps are part of the abstract idea:
perform partial synchronization between the target portfolio of the projected environment and the portfolio of the live environment such that (i) a first subset of changes to the portfolio of the live environment are reflected in the target portfolio of the projected environment and (ii) a second subset of changes to the portfolio of the live environment are not reflected in the target portfolio of the projected environment;
update, subsequent to the partial synchronization, the target portfolio of the projected environment such that the update of the target portfolio accounts for the first subset of changes and does not account for the second subset of changes; 

The Applicant does not disclose detail in the Specification regarding partial synchronization or how these intermediate steps provide a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer. In addition, making incremental comparisons and 

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to execute a projected environment/mode; emulate a portfolio of a live environment in the projected environment; generate a target portfolio in the projected environment; perform partial synchronization between the target portfolio and the portfolio of the live environment; update the target portfolio; and generate settlement instructions with respect to the portfolio of the live environment based on (i) differences between the target portfolio of the projected environment and the portfolio of the live environment and (ii) a collateral preference schedule amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or 

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims embody additional limitations regarding the timing of partial synchronization, synchronizing subsets of positions, determining differences between the live and target portfolios, and portfolio optimization.  

Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Fri from 8:00 a.m. to 12 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691